 

EMPLOYMENT COMPENSATION FORFEITURE

AND EXCHANGE AGREEMENT

 

This EMPLOYMENT COMPENSATION FORFEITURE AND EXCHANGE AGREEMENT (this
“Agreement”) is entered into as of November __, 2012 by and among CNS Response,
Inc., a Delaware corporation (the “Company”) and the undersigned employee of the
Company (the “Employee”).

 

WHEREAS, the Company wishes to issue senior secured convertible promissory notes
convertible into common stock of the Company at a price per share of $0.04718
per share (the “New Notes”) in the aggregate principal amount of $2 million,
such amount subject to increase at the discretion of the Company’s Board of
Directors, pursuant to a Note Purchase Agreement (the “Amended and Restated
Purchase Agreement”) to investors who will invest funds after the date hereof
and to those investors who have invested $600,000 between August 17, 2012 and
October 19, 2012, of which investors who have invested $400,000 received notes
with substantially the same terms as the terms of the New Notes but containing a
mandatory conversion provision (the purchase and sale of the New Notes pursuant
to the Amended and Restated Purchase Agreement and the purchase and sale of the
2013 Notes (as defined below) is referred to herein as the “New Financing”);

 

WHEREAS, the Company has experienced continuing losses, extreme cash flow
shortfalls, has been unable to satisfy its financial obligations as they have
become due and has failed in numerous attempts to raise additional capital
through the sale of equity securities and as a condition to the Closing of the
New Financing, certain investors therein have required that certain members of
Management of the Company agree to waive the right to receive and forfeit 50% of
their accrued salary in consideration for the issuance of shares of common
stock, par value $0.001 per share of the Company (the “Common Stock”), in
accordance with the terms set forth herein;

 

NOW, THEREFORE, the Employee, in consideration for the mutual promises and
covenants herein, agrees, effective upon the Company’s receipt of proceeds in
the New Financing of at least $1,350,000 (the “Minimum Amount”) unless otherwise
indicated, as follows:

 

1.           Forfeiture of Accrued Wages.

 

(a)          Forfeiture. Subject to the terms and conditions of this Agreement,
the Employee agrees to waive receipt of and release the Company from the payment
of 50% of $____________ of salary and wages accrued from ____________ to
____________, being $___________, in consideration for which the Company agrees
within five business days from the date hereof to issue to the Employee
___________ shares of Common Stock. Any remaining accrued salary shall remain
outstanding and shall be paid (i) from time to time at the discretion of the
Board of Directors to the extent the Board of Directors determines that such
payment will not jeopardize the ability of the Company to continue as a going
concern; or (ii) upon the closing of any single financing transaction (including
a single financing transaction that contemplates multiple closings) in which the
Company receives proceeds of $5 million or more. Additionally, where applicable,
Employee agrees to waive receipt of and release the Company from the payment of
any previously approved bonus award.

 

(b)          Indemnification for Federal and State Income taxes. The Company
will indemnify the Employee for all Federal and state income tax payable and
actually paid by Employee related directly to the receipt of Common Stock as
provided for in Section 1(a) herein. It is expected that the value of such
shares shall be not more than the conversion price of the New Notes (which is
$0.04718 per share of Common Stock.)

 

 

 

 

(c)          Release. Other than as specifically set forth in Schedule A hereto
and as specifically contemplated by this Agreement, including the payment of any
amounts provided for in Section 1 (a) above, each Employee hereby releases and
forever discharges the Company and its predecessors, successors, assigns and
each of them, and each past, present, and future director, partner, subsidiary,
division or entity or affiliated corporation, and each past, present or future
employee, agent, representative, attorney, accountant, officer, director,
stockholder, subscriber, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all claims, actions, causes of
action, suits, debts, liens, demands, contracts, liabilities, agreements, costs,
expenses, or losses of any type, whether known or unknown, fixed or contingent,
which such Employee had, now has, or may hereafter have, arising out of or
resulting from their employment by or services performed for, the Company, prior
to the date hereof, including, without limitation, any such claims and other
rights related to or arising from any promise, guaranty or grant (oral or
written) by the Company to be issued or otherwise acquire or receive an equity
interest in the Company, including but not limited to: (i) the Employee’s claim
to any equity interest in the Company, and (ii) any and all claims with respect
to salary or compensation or applicable law.

 

2.          Waiver. Each Employee hereby irrevocably waives the right to receive
50% of any wages, salary or compensation for any period of time prior to the
date of September 30, 2012, and waives all rights and remedies related thereto
under all applicable laws rules and regulations.

 

3.          Representations and Warranties of Employee. The Employee hereby
represents and warrants to the Company as follows:

 

(a)          Authority. The Employee has, as appropriate, full power and legal
capacity and all right, power, legal capacity and authority to enter into this
Agreement. The execution, delivery and performance of this Agreement has been
duly and validly approved and authorized by each Employee.

 

(b)          Accredited Investor. The Employee is an “accredited investor”
within the meaning of SEC Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”).

 

(i)          Investment for Own Account. The shares of Common Stock to be issued
hereunder in accordance herewith are being, and will be, acquired for his, her
or its own account, for investment and not with a view to, or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Securities Act. The Employee acknowledges that the shares are “Restricted
Securities” as that term is defined under the Securities Act and may only be
resold under certain circumstances, if ever.

 

(ii)         Knowledge and Experience. The Employee has such knowledge and
experience in financial and business matters that (s)he is capable of evaluating
the merits and risks of an investment in the shares of Common Stock and of
making an informed investment decision with respect thereto, has the ability and
capacity to protect his/her interests and can bear the economic risk of the
acceptance of the shares of Common Stock, including a total loss of his/her
investment. The Employee recognizes and understands that there may not be a
market for the Common Stock and that the Employee may never be able to sell any
of such shares or receive any proceeds in the future.

 

- 2 -

 

 

(iii)        Opportunity to Ask Questions. The Employee has had the opportunity
to ask questions and receive answers from the Company or any authorized person
acting on its behalf concerning the Company and its business and to obtain any
additional information, to the extent possessed by the Company (or to the extent
it could have been acquired by the Company without unreasonable effort or
expense) necessary to verify the accuracy of the information received by each
such Employee. In connection therewith, each Employee acknowledges that (s)he
has had the opportunity to discuss the Company’s business, management and
financial affairs with the Company’s management or any authorized person acting
on its behalf.

 

(iv)        Receipt of Information. The Employee has received and reviewed all
the information concerning the Company and the Common Stock, both written and
oral, that the Employee desires. Without limiting the generality of the
foregoing, the Employee has been furnished with or has had the opportunity to
acquire, and to review: all information, both written and oral, that the
Employee desires with respect to the Company’s business, management, financial
affairs and prospects. In determining whether to make this investment, the
Employee has relied solely on his/her own knowledge and understanding of the
Company and its business based upon the Employee’s own due diligence
investigations and the Company’s filings with the U.S. Securities and Exchange
Commission.

 

4.           Miscellaneous.

 

(a)          Effectiveness of Agreement. It is understood and agreed by the
Company and the Employee that this Agreement shall only be effective upon the
receipt by the Company of the Minimum Amount in the New Financing.

 

(b)          Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY, THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF CALIFORNIA OR
ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTIONS OTHER THAN THE STATE OF CALIFORNIA.

 

(c)          Amendment. This Agreement may only be amended by written agreement
of the Company and the Employee.

 

(d)          Assignment. An Employee may only assign this Agreement with the
written consent of the Company. The Company may freely assign this Agreement
without the consent of any other party. Any assignment of this Agreement in
violation of this Section is null and void. This Agreement shall be binding and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

(e)          Waiver of Rights. No failure on the part of any party hereto to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All rights, powers
and remedies under this Agreement are cumulative and are not exclusive of any
other rights, powers and remedies provided by law.

 

(f)          No Other Agreements. This Agreement (including the Exhibits
attached hereto) contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter thereof and
shall constitute the entire agreement between the parties hereto with respect to
the subject matter thereof, superseding all prior oral or written
understandings. There are no unwritten agreements between the parties hereto.

 

- 3 -

 

 

(g)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement will be
binding upon the Company and the Employee and their respective successors,
assigns, heirs and personal representatives.

 

(h)          Further Assurances. The Employee shall from time to time and at all
times hereafter make, do, execute, or cause or procure to be made, done and
executed such further acts, deeds, conveyances, consents and assurances without
further consideration, which may be reasonably required to effect the
transactions contemplated by this Agreement.

 

(i)          Severability. If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule or
law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled to the
extent possible.

 

[Signature page follows]

 

- 4 -

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  CNS RESPONSE, INC.       By:     Name:     Title: DIRECTOR         EMPLOYEE  
     

 

- 5 -

 

 



Schedule A

 



(1)   Issued and Outstanding Common Stock               (2)   Issued and
Outstanding Warrants               (3)   Issued and Outstanding Options       
       (4)   Note and Warrant Purchase Agreements and Convertible Promissory
Notes      Paul Buck  $50,000                   (5)   Accrued Interest on
Promissory Notes through September 30, 2012      Paul Buck   7,413              
    (6)   Outstanding Expense Reimbursements           Michael Darkoch  $3,398  
    Daniel Hoffman   1,345       Paul Buck (due by CNS)   11,187       Paul Buck
(due by NTC)   708          $16,638                   (7)   Accrued Vacation
Pay           George Carpenter  $41,539       Paul Buck   32,000       Michael
Darkoch   22,472       Daniel Hoffman   5,831          $101,842              
    (8)   Accrued HSA Benefits           Accrued HSA Benefits CNS  $6,750      
Accrued HSA Benefits CNS   9,350          $16,100                   (9) Accrued
Salary since September 30, 2012 through November 15, 2012*      George
Carpenter  $22,500       Paul Buck   17,333       Daniel Hoffman   12,000      
   $51,833       * Calculated at 2/3 of Standard Salary                      
(10) Employment Agreements                       (11) Indemnity Agreements      
                (12) Stock issued as part of the Employment Compensation
Forfeiture and Exchange Agreement  George Carpenter   56,250    shares of common
stock  Paul Buck   66,083    shares of common stock  Michael Darkoch   43,333  
 shares of common stock  Daniel Hoffman   38,500    shares of common stock    
 204,166                   (13) The 50% of the Deferred Salary not Forfeited
under the Employment Compensation Forfeiture and Exchange Agreement  George
Carpenter  $56,250       Paul Buck   66,084       Michael Darkoch   43,334      
Daniel Hoffman   38,500          $204,168      





